J-S44009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JAMES DONALD BASTIAN                     :
                                          :
                    Appellant             :   No. 650 MDA 2020

      Appeal from the Judgment of Sentence Entered January 7, 2020
    In the Court of Common Pleas of Sullivan County Criminal Division at
                      No(s): CP-57-CR-0000039-2019


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED OCTOBER 23, 2020

      Appellant, James Donald Bastian, appeals from the judgment of

sentence of an aggregate term of 16 to 60 months’ incarceration, imposed

after he pled guilty to one count of theft by unlawful taking. Appellant solely

challenges the court’s refusal to award him credit for time served between

March 12, 2019 and January 7, 2020. After careful review, we affirm.

      Briefly, on March 12, 2019, Appellant was arraigned in the present case

on charges of theft and related offenses, stemming from the April 24, 2018

theft of a Polaris Ranger All Terrain Vehicle in Sullivan County (hereinafter,

“Sullivan County case”). Appellant was unable to post bail and, therefore, he

remained incarcerated on those theft charges. At the same time, Appellant

was also incarcerated on charges filed in several other counties, including drug

and firearm charges that had been filed in Lycoming County, for which he had
J-S44009-20



been arrested on or about July 16, 2018 (hereinafter, “Lycoming County

case”).

       Appellant ultimately pled guilty in the Sullivan County case to one count

of theft by unlawful taking.          On January 7, 2020, the court conducted

Appellant’s sentencing hearing. There, defense counsel argued that Appellant

was entitled to credit for time-served from March 12, 2019, until the date of

the sentencing hearing.         The court denied that request, and sentenced

Appellant as set forth supra. Appellant filed a timely post-sentence motion

for reconsideration, which the court denied on January 13, 2020. He then

filed a timely notice of appeal, and he complied with the trial court’s order to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.1

Herein, Appellant states one issue for our review:

       Whether the [t]rial [c]ourt erred when it failed to give credit for
       time served to … Appellant when bail was set in the instant matter,
       not posted, and … Appellant was not serving any other sentences
       at the time of his sentencing?

Appellant’s Brief at 5.

       Preliminarily, we note that, “[a] challenge to the trial court’s failure to

award credit for time spent in custody prior to sentencing involves the legality

of sentence….” Commonwealth v. Fowler, 930 A.2d 586, 595 (Pa. Super.

____________________________________________


1 We note that Appellant incorrectly stated in his notice of appeal that he is
appealing from the order denying his post-sentence motion for
reconsideration. “In a criminal action, [an] appeal properly lies from the
judgment of sentence made final by the denial of post-sentence motions.”
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc) (citation omitted). We have corrected the caption accordingly.

                                           -2-
J-S44009-20



2007). Pertinent to the issue Appellant raises herein, the Sentencing Code

states:

      (1) Credit against the maximum term and any minimum term shall
      be given to the defendant for all time spent in custody as a result
      of the criminal charge for which a prison sentence is imposed or
      as a result of the conduct on which such a charge is based. Credit
      shall include credit for time spent in custody prior to trial, during
      trial, pending sentence, and pending the resolution of an appeal.

                                      ***

      (4) If the defendant is arrested on one charge and later
      prosecuted on another charge growing out of an act or acts that
      occurred prior to his arrest, credit against the maximum term and
      any minimum term of any sentence resulting from such
      prosecution shall be given for all time spent in custody under the
      former charge that has not been credited against another
      sentence.

42 Pa.C.S. § 9760.

      In this case, Appellant avers that he was entitled to credit for the time

he served from his arraignment on March 12, 2019, through his sentencing

hearing on January 7, 2020. The trial court refused to apply credit for this

time because, when Appellant’s “charges and case in Sullivan County arose[,]”

he had already been incarcerated on charges in the Lycoming County case.

Trial Court Opinion, 4/13/20, at 4.

      Under a plain reading of section 9760(4), we conclude that the court

erred. Appellant was arrested in the Lycoming County Case on or about July

16, 2018. He was later prosecuted on his Sullivan County charges that grew

out of an act that occurred on April 24, 2018 (prior to his arrest in the

Lycoming County case). Therefore, section 9760(4) directs that the trial court



                                      -3-
J-S44009-20



should have afforded Appellant credit against his Sullivan County sentence

“for all time spent in custody under the former charge[,]” i.e., the charges in

the Lycoming County case. Appellant was incarcerated on charges in both

cases during the time for which he sought credit and, as of his January 7,

2020 sentencing in the Sullivan County case, that time had not been credited

against any other sentence. Thus, the court should have afforded Appellant

the time-credit he sought.

      Notwithstanding this error, the illegality of Appellant’s Sullivan County

sentence was rectified when he was sentenced on February 19, 2020, in the

Lycoming    County    case   (docketed     at   CP-41-CR-1156-2018).       The

Commonwealth states (and our search of the public docket confirms) that in

the Lycoming County case, Appellant received credit for 583 days of time

served, which covers the time between March 12, 2019 and January 7, 2020.

Therefore, the time Appellant seeks credit for in this Sullivan County case has

been applied to his sentence in Lycoming County. He is not entitled to double-

credit for that time served. See Commonwealth v. Merigris, 681 A.2d 194,

195 (Pa. Super. 1996) (interpreting section 9760(4) “as barring a defendant

from receiving credit against more than one sentence for the same time

served”).




                                     -4-
J-S44009-20




     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                 -5-